By Court,
Tweed, J.:
This was an action of ejectment to recover land in Pima county. Judgment by default was rendered by the court against defendant, from which he appeals.
Borne objections are made to the sufficiency of the summons by counsel for the appellant, which we think not well taken. It is in strict and literal compliance with the requirements of the statute. It is objected to the complaint that it alleges no possession or right of possession in the intestate. The complaint, however, does allege that the plaintiff, “as administrator, was seised in fee and entitled *510to the possession of the premises,” etc. The statute gives to the administrator a right to the possession of all the real estate of his intestate. Oomp. Laws, 267, 268, see. 114. And we see no reason why he can not maintain a possessory action to recover it. The complaint asserts his right to the possession as administrator, and the default confesses it The judgment must be affirmed.
Titus, C. J., and Reavis, J., concurred.